PER CURIAM.
We affirm the trial court’s judgment exempting from ad valorem taxes for the years 1981 and 1982, the properties owned by the Collier County Health Facilities Authority. The trial court’s judgment was based on the provisions of the then existing section 154.233, Florida Statutes (1981).
Section 154.233 was repealed by chapter 83-71, Laws of Florida (1983). In affirming the trial court’s judgment, we did not have before us the question of whether the leasehold interests in the properties were subject to ad valorem taxation.
SCHEB, A.C.J., and DANAHY and CAMPBELL, JJ., concur.